Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146218 & (42)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LARRY J. WINGET and ALICIA J. WINGET,                                                                   David F. Viviano,
            Petitioners-Appellants,                                                                                   Justices

  v                                                                 SC: 146218
                                                                    COA: 302190
                                                                    Tax Tribunal: 00-319852
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

         By order of April 1, 2013, the application for leave to appeal the October 16, 2012
  judgment of the Court of Appeals was held in abeyance pending the decisions in Malpass
  v Dep’t of Treasury (Docket Nos. 144430-2) and Wheeler Estate v Dep’t of Treasury
  (Docket Nos. 145367-70). On order of the Court, the cases having been decided on June
  24, 2013, 494 Mich 237 (2013), the application is again considered and, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court
  of Appeals and we REMAND this case to the Court of Appeals for reconsideration in
  light of Malpass and Wheeler. The motion for entry of an order reversing the Court of
  Appeals decision and remanding the action to the Michigan Tax Tribunal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         t0923
                                                                               Clerk